Citation Nr: 9934482	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  94-33 708	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUE

Entitlement to an increased rating for cervical spine 
disability, currently evaluated as 60 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



REMAND

The veteran's separation certificate indicates that he had 
active military service from July 7, 1964, to April 30, 1968, 
with 16 years, 2 months, and 10 days of other service prior 
to July 7, 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  a July 1993 rating decision that 
denied an increased rating for cervical spine disability that 
had been characterized as congenital fusion with 
spondylolisthesis, arthritis, and radiculopathy.  

The Board notes that the veteran was examined by VA in June 
1993.  Extensive cervical spondylosis with sensory neuropathy 
was noted.  Thereafter, the veteran was hospitalized from 
January to February 1994 with complaints of increased 
paresthesia affecting the right lateral arm and thumb.  Upon 
discharge, he was instructed to wear a cervical collar and to 
use a cervical traction device.  The veteran filed his 
substantive appeal several months later, in July 1994, and 
reported that he was scheduled for an extensive neurologic 
evaluation.  He also argued that he has almost lost the use 
of his arm.  

Although it is not clear from the veteran's appeal whether 
the neurologic evaluation which he was awaiting when he 
completed his substantive appeal was for his neck or low 
back, it appears clear that the veteran has argued that his 
service-connected neck disability has worsened since the 1993 
VA examination.  This is especially so given his complaint of 
loss of use of the right upper extremity.  The Board notes 
that records prepared in 1996 refer to additional problems 
affecting the right upper extremity that were variously 
characterized as right thumb and wrist tendonitis and 
arthritis.  A splint was fashioned as a means to treat this 
latter problem.  

Given the veteran's report of worsening since the 1993 
examination, which report is somewhat substantiated by the 
1994 hospitalization for increased paresthesia, and because 
the 1993 examination was conducted so long ago, the Board 
finds that additional evidentiary development is necessary in 
order to ascertain the current effects of the service-
connected neck disability.  Additionally, it should be 
pointed out that the 1996 records mentioned above have not 
been addressed by the RO in the context of the claim on 
appeal.  While these records only include brief references to 
the veteran's neck complaints, such as in April 1996, and 
although they were submitted in the context of other claims 
that the veteran was pursuing at that time, the Board 
nevertheless finds that the records submitted since the 
issuance of the statement of the case are pertinent to the 
issue on appeal and therefore require the issuance of a 
supplemental statement of the case.  38 C.F.R. § 19.31 
(1999).  Accordingly, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be asked to 
provide information as to any treatment 
or evaluation for his service-connected 
neck disability since the 1994 
hospitalization.  This should include a 
request for information as to the date 
and place of the neurologic evaluation he 
referred to in his substantive appeal.  
All sources of treatment or evaluation 
referred to by the veteran should be 
contacted in order to obtain records.

2.  The veteran should thereafter be 
scheduled for orthopedic and neurologic 
examinations.  The examiner(s) should 
review the claims file, including the 
evidence received pursuant to the 
development sought in paragraph one 
above.  All findings necessary to apply 
pertinent rating criteria, especially 
with respect to the degree of neurologic 
impairment, should be made.  Any 
incomplete paralysis, neuritis or 
neuralgia due to the cervical spine 
disability should be characterized as 
"mild," "moderate," or "severe" as 
to each extremity affected.  (The 
examiner(s) should take into account the 
1996 assessments of right thumb and wrist 
tendonitis and arthritis in determining 
the degree of impairment due solely to 
service-connected neck disability.)  All 
findings, opinions and bases therefor 
should be set forth in detail.

3.  The RO should re-adjudicate the 
veteran's claim for an increased rating.  
If the benefit sought is not granted, a 
supplemental statement of the case should 
be issued.  The supplemental statement of 
the case should address all pertinent 
evidence, including the evidence received 
since issuance of the June 1994 statement 
of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice, but he has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this remand is 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


